Citation Nr: 1520416	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral pes planus with
plantar fasciitis.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2002 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
December 2009 rating action by the Department of Veterans Affairs (VA)
Regional Office RO in Chicago, Illinois; the matter was transferred to the Oakland, California RO pursuant to the Veteran's request.

This matter was previously remanded by the Board in November 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has been scheduled for three hearings over the pendency of this appeal; the first two hearings the Veteran showed good cause for the hearings to be rescheduled.  38 C.F.R. § 20.704.  The Veteran was last scheduled for a hearing in April 2015, for which he failed to appear.  The Board finds another remand necessary, as it is unclear if notification of the April 2015 hearing was sent to the Veteran's most current address.  

The Veteran last contacted VA in August 2014, as reflected in form 21-0820, which indicates that the Veteran's current address is different from the address to which the notification of the April 2015 hearing was sent in March 2015.  In the August 2014 statement, the Veteran indicated his desire for a videoconference or travel board hearing, whichever would afford him an earlier hearing.

As is appears that the Veteran may not have received notice of the prior hearing and there is evidence to suggest that he has moved, a remand is necessary to ensure that the Veteran is re-scheduled for a videoconference or travel board hearing and receives proper notification of such.

Accordingly, the case is REMANDED for the following action:

1.  Re-schedule the Veteran for a videoconference or travel board hearing before the Board, whichever will afford him an earlier hearing.

2.  Make appropriate efforts to attempt to confirm the Veteran's current address and send proper notification of the hearing to that location.  Documentation of efforts to contact the Veteran and the notice sent to the Veteran regarding the date and time of the rescheduled Board hearing should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




